Pee Ctjeiam,
This case was submitted to the jury under a clear, adequate and impartial charge, and the verdict was fully warranted by the law and the evidence, unless it be true, as contended by appellant’s counsel, that the proceeding in which the alleged perjury was committed was not a judicial proceeding. The immediate proceeding, in which the oath was taken and the alleged false statement was *228made, was the entry of bail by the defendant before Magistrate Morris for the appearance of two persons before Magistrate McFarland at a certain time for further hearing, these persons having been committed to jail for such further hearing before him, and the alleged false statement was given by the defendant in justifying as bail. As the result of the proceeding before Magistrate Morris the defendant was accepted as bail and the two persons were released from custody, and, it is stated, fled the jurisdiction. No question is raised as to the general authority or qualifications of Magistrate Morris to entertain a proceeding of this nature, and to administer the oath to the person offering to become bail; nor is there ground for questioning the materiality of the testimony of such person as to his qualification. But it is contended that the proceeding before Magistrate McFarland must be deemed tíre proceeding in which the bail was entered and the oath was taken, and that this was not a judicial proceeding because Magistrate McFarland had no authority to act in the premises. It is not disputed, however, that he was a duly elected and qualified magistrate of the city and county of Philadelphia, having jurisdiction of the class of cases to which that pending before him belonged, and that when the preliminary hearing of the two persons was had before him, and when he committed them for further hearing, he was sitting as a committing magistrate at the central police station by virtue of his having been appointed to do so by the mayor. That under the laws applicable to the city, one of the magistrates may be appointed to sit as a committing magistrate at that station, is' undisputed. But whether the selection of the person is to be made by the mayor or by the magistrates is a controverted matter. A good deal can be said upon both sides of that question, as is shown by the able briefs of counsel for the defendant and for the commonwealth. It is unnecessary, however, for us to express an opinio,n upon that question. It is sufficient for present purposes that it appears that Magistrate *229McFarland was a duly elected and qualified magistrate of the city and county of Philadelphia, and that the case pending before him was of a class coming within the jurisdiction of magistrates of the city, and that he was sitting as a committing magistrate at the central police station by virtue of an appointment by the mayor. He was not an intruder in or usurper of that position, and, so far as appears, neither the commonwealth nor the mayor, nor any other magistrate of the city, was contesting his right to sit. Whatever may be said upon the question mooted by counsel, it is quite clear that his'acts in the present ease have the force and validity of acts of an officer de facto acting by color of title. This view is fully sustained by the authorities cited in the brief of the district attorney, and is elaborated and shown quite conclusively to be the correct view by the learned judge who wrote the opinion overruling the motion to quash the indictment. In view of his full discussion of the question, it is unnecessary for us to add anything further except to say that we fully concur in the conclusion there reached. His opinion also is a sufficient and correct answer to the objection that the proceeding before Magistrate McFarland was not in its nature a criminal proceeding which authorized him to commit the two persons for further hearing.
The assignments of error are overruled, the judgment is affirmed, and the record is remitted to the court of quarter sessions of Philadelphia county with direction that it be fully carried into effect, and to that end it is ordered that the defendant forthwith appear in that court, and that he be committed by that court to serve such part of the term of imprisonment imposed by the sentence as had not been served at the time this appeal was made a supersedeas.